FILED
                                                                                                          COURT    P
                                                                                                                     APPEALS
                                                                                                               DIVISION II
                                                                                                        2014 JUN 24
                                                                                                                    AN 9: Qty




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                   DIVISION II

In re the Estate of:                                                               No. 44244 -2 -II


                          DOROTHY METTLE,                                   UNPUBLISHED OPINION


                                   Deceased.




          BJORGEN, A.C. J. —     Guy Mettle appeals the trial court' s denial of various motions related

to his   challenge   to the   probate   of   his   mother' s   will   and   the   administration of   her trust.   Guy

appealed portions of this case to our court before, and our opinion in that appeal resolved many

of   the issues he   now raises against      him.    Among the new issues Guy now raises are claims that

the trial court erred in denying his motions to compel discovery, denying his motion to recuse,

denying his motion for indigency, and withdrawing his motion for an accounting and disclosure

of billing information related to the trust. He also moves to recuse the judges that denied his first

appeal.    We   affirm.
No. 44244 -2 -II



                                                      FACTS


         Dorothy Mettle executed a will devising all of her property to a trust benefitting her three

sons,   Guy,   John,   and   Gregg   Mettle.'   Originally she designated Guy as her personal

representative ( PR),     but later revoked this designation in favor of Gregg. Dorothy also

designated Gregg as the trustee of the trust receiving her property after her death.

         Dorothy died on December 10, 2002, and significant litigation over her will and the

distribution of the trust' s assets followed. When Gregg, as PR, moved to complete probate, Guy

objected and moved for an accounting. Similarly, when Gregg moved to approve the accounting

for the trust' s activities between the years 2002 and 2008 as a first step to winding up the trust,

Guy again objected and sought both an accounting and discovery related to the trust and estate' s

finances. Over Guy' s objections, the trial court approved the final accounting for the estate and

the interim accounting for the trust in 2008.

         The 2008 approvals for the trust and estate accountings triggered Guy' s first appeal to our

court, which we        decided in 2011.    We resolved every issue Guy appealed against him, and

awarded attorney fees to the trust and estate to be paid from Guy' s distribution from the trust if

he could not pay the award himself.

         After filing the notice of appeal in 2008, Guy filed motions in the trial court to compel

the production of documents, perpetuate testimony, and require the posting of a supersedeas

bond. We refused to consider these issues on appeal given the timing of their filing, and the trial

court ultimately denied all of these motions and an additional one asking the trial court judge to

recuse himself.


 1 For simplicity' s sake, we refer to members of the Mettle family by their first names. We intend
no disrespect.

                                                          2
No. 44244 -2 -II



         In 2010, Guy sought an order of indigency for purposes of appeal. Guy' s motion alleged

that Gregg had " stolen" his inheritance through " kidnapping, elder abuse, extortion, civil fraud,

bank fraud,   check   fraud,   and   perjury."   Clerk' s Papers ( CP)   at   905. To support his claim of


indigency, Guy submitted evidence that he received food stamps from the State of Ohio. The

trial court denied Guy' s motion without making any findings related to his financial status.

         In 2011, Guy sought an accounting and attorney billing information related to the trust

and estate and attorney fees for his pro se work in drafting the motion. At the hearing related to

the motion, Guy acknowledged the PR and trustee had provided him with the information he

sought. The trial court determined that events had rendered Guy' s motion moot and entered an

 Order Recognizing Guy Mettle' s Withdrawal of his Motion for Accounting and Billing

Information" over his objections. CP at 1185 -86.


         In 2012 Gregg sought judicial approval to wind up the trust. Gregg' s petition sought

approval of his final accounting; approval of fees incurred, including attorney fees; and the

reduction of Guy' s final distribution reflecting the award of fees and costs. The trial court

approved Gregg' s petition.

         Guy then filed a second notice of appeal. This notice explicitly appealed several trial

court orders we affirmed in our opinion resolving his first appeal. After we accepted review,

Guy also filed a " Motion to Prevent the Repetition of 10 [ Court of Appeals] Lies of Fact and to

Recuse the Judges that Filed Those Lies."            In re Estate ofMettle, No 44244 -2 -II (Wash. Ct. App.

July   13, 2012).   Our commissioner accepted this motion only to the extent that it sought recusal

of the judges who heard Guy' s first appeal and stayed a decision on recusal pending assignment




                                                          3
No. 44244 -2 -II


                                                                   2
of   the   panel   that   would    hear the   present appeal.           July 23, 2013 Ruling by Commissioner

Schmidt, In re Estate ofMettle, No. 4244 -2 -II at 1 ( Wash. Ct. App.).

                                                            ANALYSIS


            Guy' s brief raises 11 issues and nearly 100 assignments of error. Generally, these issues

and assignments of error include claims that the trial court erred in (1) denying Guy' s attempts to

engage      in   discovery, ( 2) refusing to compel Gregg to make distributions and approving the

deduction        of   attorney fees   awarded    to the trust      and estate   from distributions to    Guy, ( 3)

approving Gregg' s administration of the trust and estate and his accountings for each, ( 4)

refusing to require the estate to post a supersedeas bond after approving a delay in a distribution,

 5) " forc[ ing]"       Guy   to   withdraw   his   motion   to   compel certain      documents, ( 6)   denying Guy' s

motion for indigency, and ( 7) denying Guy' s motion for recusal. Br. of Appellant at 73.

            We review de novo the trial court' s decisions regarding trust and estate matters, although

we defer to a trial court' s factual findings. See In re Riddell Testementary Trust, 138 Wash. App.
485, 491 -92, 157 P.3d 888 ( 2007);             In re Estate ofBlack, 116 Wash. App. 476, 483, 66 P.3d 670

 2003).      We review Guy' s claims of error in the award of attorney fees for an abuse of discretion.

Magana       v.   Hyundai Motor Am., 167 Wash. 2d 570, 593, 220 P.3d 191 ( 2009). We also review the


trial   court' s   denial   of   Guy' s   motion    to   recuse   for   an abuse of   discretion.   West v. Wash. Ass 'n of

County Officials, 162 Wash. App. 120, 136, 252 P.3d 406 ( 2011).

            We     note also     that the Trust and Estate Dispute Resolution Act (TEDRA),                  chapter 11. 96A


RCW, gives the trial court " full and ample power and authority" to " administer and settle" all



2 Judges Armstrong, Quinn -
                          Brintnall, and Penoyar heard Guy' s first appeal. Judges Armstrong
and Quinn -
          Brintnall had left the bench by the time we heard Guy' s second appeal, and Judge
Penoyar retired soon after.

                                                                       4
No. 44244 - -II
          2



estate and     trust   matters.     RCW 11. 96A.020( 1).           Where TEDRA does not specifically authorize a

trial   court' s actions, "   the court nevertheless has full power and authority to proceed with such

administration and settlement in any manner and way that to the court seems right and proper."

RCW 11. 96A. 020( 2).              Bearing this in mind, we turn to the merits of Guy' s claims.

                                                       I. LAW OF THE CASE


            Our first opinion in this case decided many of the issues Guy raises in this appeal in

Gregg' s favor. Gregg contends that either the law of the case doctrine or collateral estoppel

precludes Guy from litigating these issues again. We agree.

            The law    of the case     doctrine       provides   that "' questions determined on appeal, or which



might have been determined had they been presented, will not again be considered on a

subsequent appeal if there is no substantial change in the evidence at a second determination of


the     cause. "'   Folsom    v.   County     of Spokane, 111 Wash. 2d 256, 263, 759 P.2d 1196 ( 1988) ( quoting


Adamson        v.   Traylor, 66 Wash. 2d 338, 339, 402 P.2d 499 ( 1965)).                 Although application of the law


of the case doctrine is discretionary, we generally will only reconsider an earlier opinion if a

party demonstrates that it            was "   clearly   erroneous."    Folsom, 111 Wash. 2d at 265 -67; Greene v.


Rothschild, 68 Wash. 2d 1, 6, 414 P.2d 1013 ( 1966).


            Application    of   the law    of   the   case   doctrine is   warranted   here.   Guy' s briefing simply re-

raises many of the same issues he raised during his first appeal. He does not argue that we

decided those issues in a clearly erroneous manner or provide analysis that might allow us to

understand the basis of any error. He does not cite new evidence or any change in the law that

might require a different outcome for his appeal. In the interest ofjudicial economy, we decline

to reconsider the claims we have already rejected and therefore do not address any of Guy' s


                                                                   5
No. 44244 - -II
          2



claims related to the accounting for or administration of the estate, the accounting for or

administration of the trust between the years 2001 and 2008, the need for accountings where the


trust and estate have engaged in no activity, discovery requests that we have already reviewed,

bad faith by Gregg or the trust' s or estate' s counsel, removal of Gregg as PR or trustee,

termination of representation by the trust' s or estate' s attorney, the refusal to award fees to Guy

based on any of these matters, or the award of fees to the trust and estate based on Guy' s

litigation.


                                               II. DISCOVERY


        Guy contends that the trial court erred in denying his motion to compel production of

documents and perpetuate testimony related to Gregg' s alleged concealment of estate assets.

Because Guy does not meet the criteria for permitting discovery under TEDRA, we affirm the

trial court.



        Civil Rules 26 -37 allow a party to engage in wide ranging discovery, including, among

other methods, taking depositions or requiring other parties to produce documents. However,

TEDRA restricts discovery in controversies involving trusts or estates. TEDRA provides that

        In all matters governed by this title, discovery shall be permitted only in the
        following matters:
                  1)A judicial proceeding that places one or more specific issues in
         controversy that has been commenced under RCW 11. 96A. 100, in which case
         discovery shall be conducted in accordance with the superior court civil rules and
         applicable local rules; or
                  2) A matter in which the court orders that discovery be permitted on a
         showing of good cause, in which case discovery shall be conducted in accordance
         with the superior court civil rules and applicable local rules unless otherwise
         limited by the order of the court.

RCW 11. 96A. 115. A "[ m] atter"      within   the meaning   of   TEDRA includes "[ t]he direction of a


personal representative or trustee to do or abstain from doing any act in a fiduciary capacity" or

                                                      6
No. 44244 - -II
          2



  t] he determination      of   any   question    arising in the   administration of an estate or    trust ...   relating


to ...   an   accounting from     a personal representative or        trustee;   or ...   the determination of fees for


a personal representative or          trustee."   RCW 11. 96A. 030.


            The discovery provisions of TEDRA bar Guy from compelling production of the

documents he      seeks.   Guy is seeking information related to the accountings for the trust and

estate, "   matters" within the meaning of TEDRA' s limits on discovery. Guy cannot obtain

discovery under RCW 11. 96A. 115( 1) because the record does not show that he " commenced" a

judicial proceeding controverting specific issues as required by that provision. Nor can Guy

obtain discovery under RCW 11. 96.A.115( 2) as he cannot show good cause for such discovery.

His motion to compel production of documents and to perpetuate testimony related to issues that

both we and the trial court resolved against him. Because he failed to satisfy TEDRA' s criteria

for allowing discovery, the trial court did not err by denying his motion.

                                                    III. DISTRIBUTIONS


            Guy also appeals several orders denying his motions for distributions. Guy alleges that

Gregg delayed distributing money to him in order to frustrate his ability to pursue his claims of

wrongdoing on Gregg' s part. We affirm the trial court' s denial of these motions for two reasons.

            First, Guy repeatedly, but incorrectly, alleges that Gregg violated statutory law and
judicial orders by delaying distributing the assets of the trust. For statutory support, he cites

RCW 11. 48. 010, which requires a PR to " settle the estate ` as rapidly and as quickly as possible,

without sacrifice     to the    probate or nonprobate estate. '         Br. of Appellant at 67. Guy cannot claim

this imposes a duty on Gregg as a trustee to make distributions as quickly as possible. As Guy

repeatedly argues, the estate and the trust are separate entities. See RCW 11. 12. 010 -.260 ( wills);


                                                              7
No. 44244 -2 -II



RCW 11. 48. 010 -.210 ( PR); RCW 11. 98. 002 -.930 ( trusts             and   the trustee).   The duty imposed by

law on the PR does not transfer to the trustee simply because the same person, Gregg, holds both

positions. Further, the judicial order Guy cites is the trial court' s granting of Gregg' s motion to

make a distribution, an order which does not require a distribution in any particular timeframe.

Guy does not show any violation of this order.

          Second, the trial court had the authority to allow a delay in distributions given Guy' s

continued litigation. The trial court noted that Guy caused the delays in distribution that he now

complains of with his appeals to this court. Guy' s attempts to obtain equitable relief through an

order to distribute assets required that he satisfy the requirements of equity. See Mains Farm

Homeowners Ass 'n         v.   Worthington, 121 Wash. 2d 810, 814, 854 P.2d 1072 ( 1993) ( injunctive relief


is   equitable).   One   requirement    is that " those ` who   come[]    into equity must come with clean

hands. "'   Columbia Cmty. Bank v. Newman Park, LLC, 177 Wash. 2d 566, 581, 304 P.3d 472

 2013) ( quoting Retail Clerks Health & Welfare Trust Funds v. Shopland Supermarket, Inc., 96
Wash. 2d 939, 949, 640 P.2d 1051 ( 1982)) (          alteration   in   original).   The trial court found that Guy

caused the delays in distributing trust assets with his litigation, and we defer to this finding. Guy

lacked clean hands with regard to any delay and could not invoke the trial court' s equitable

powers to order distributions because of Gregg' s ostensible delays.

                                                 IV. SUPERSEDEAS


          Guy next alleges that the trial court erred in denying his motion for a supersedeas bond.

A supersedeas bond operates to stay execution on a judgment. Ryan v. Plath, 18 Wash. 2d 839,

855 -56, 140 P.2d 968 ( 1943); RAP 8. 1(        a).   Guy points to no judgment entitling him to collect

from the trust; indeed, he explicitly denies that his entitlement to a distribution from the trust


                                                           8
No. 44244 -2 -II



derives from    a   judgment. CP       at   693 ( "[   t]he assets to be distributed to Guy Mettle do not result

from   a   judgment,   and   Guy    Mettle'   s   inheritance is    not reversible. ").   The trial court did not err in


refusing to require a bond to stay execution of a nonexistent judgment.

                     V. THE WITHDRAWAL OF GUY' S MOTION FOR AN ACCOUNTING


           Guy next alleges the trial court erred by designating his motion for an accounting for the

trust for 2010 and billing information for the trust and estate for 2008 -2010 as withdrawn. We

agree that the trial court erred in how it characterized its resolution of Guy' s motion, but find the

error did not prejudice Guy because the trustee had mooted the motion by disclosing the

requested information.


           At the hearing on his motion, Guy acknowledged that the trustee had provided him with

the information about the administration of the trust and estate he sought with his motion. As a

result, the trial court repeatedly referred to the motion as moot when deciding how to rule on it,

ultimately entering the order " withdrawing" the motion over Guy' s objections. CP at 1225 -26.

           Where the   court " can no       longer     provide effective relief,"   a motion becomes moot. See


Spokane Research &           Def. Fund v. City         of Spokane, 155 Wash. 2d 89, 99, 117 P.3d 1117 ( 2005);          see




Ferguson Firm, PLLC           v.   Teller &   Assoc., PLLC, 178 Wash. App. 622, 630 n.4, 316 P.3d 509

 2013).     Because Guy had the information he sought through the motion, the trial court could no

longer provide effective relief, and his motion became moot. Assuming that the trial court erred

in the nomenclature it used to dismiss the motion, it did not prejudice Guy with this error as

dismissal was appropriate. See Ferguson, 178 Wash. App. at 630 n.4; see also Price v. Price,, 174
Wash. App. 894, 902, 301 P.3d 486 ( 2013).




                                                                9
No. 44244 -2 -II



         Guy argues that the motion was not moot because he sought attorney fees and the trial

court could grant him relief in that form. A pro se litigant, however, may not obtain attorney

fees subject to an exception not relevant here. In re Marriage ofBrown, 159 Wash. App. 931, 938-

39, 247 P.3d 466 ( 2011).      Since Guy filed the motion pro se, he cannot obtain fees. The trial

court could grant him no relief related to the motion and correctly dismissed it as moot.

                                                 VI. INDIGENCY


         Guy next contends that the trial court erred in denying his motion for an order of

indigency, claiming that the court erred in not entering findings about his financial status in

determining that he was not indigent, and in not recognizing that his appeal involved a

constitutional right which entitled him to a fee waiver on appeal.3 We agree that the court erred

in not entering findings about his financial status, but find the error harmless as Guy had no

constitutional or statutory right to public assistance with his appeal, meaning the trial court

properly denied his motion for indigency.

         There is no right to appeal in civil cases under either the Washington or federal

constitutions.     Hous. Auth.   v.   Saylors, 87 Wash. 2d 732, 740 -41, 557 P.2d 321 ( 1976); Ortwein v.


Schwab, 410 U.S. 656, 660, 93 S. Ct. 1172, 35 L. Ed. 2d 572 ( 1973).         However, once a state


allows for appeals, it may not " arbitrarily depriv[ e] a litigant of access to the appellate system"

due to poverty. In     re   Grove, 127 Wash. 2d 221, 239, 897 P.2d 1252 ( 1995).     This principle requires


the State to provide indigent litigants appointed counsel and funding for appellate fees in limited

circumstances. M.L.B. v. S.L.J., 519 U.S. 102, 113 -16, 417 S. Ct. 555, 136 L. Ed. 2d 473 ( 1996);



3
    The only information related to Guy' s financial status found in the record is that he receives
food stamps from the state of Ohio and that he received a $ 200, 000 distribution from the trust in
2004.

                                                        10
No. 44244 -2 -II



Grove, 127 Wash. 2d at 240. First, a civil litigant may receive assistance in the form of appointed

counsel or fee waivers where the legislature has provided for such assistance. The legislature


possesses the power of the purse and may allocate funds to help those needing assistance in

accessing the         appellate system.         Grove, 127 Wash. 2d          at   240; Saylors, 87 Wash. 2d      at   740. Second, a


civil litigant may also receive assistance with appellate costs where a constitutional right requires

such assistance. This constitutional right to assistance in civil cases is narrow and encompasses


only those cases involving fundamental rights, specifically cases involving the appellant' s

physical      liberty   or "[   c] hoices about marriage, family life, and the upbringing of children."

M.L.B., 519 U.S. at 116. Reflecting the limits of the right to public assistance in civil cases, our

Supreme Court has held that


             there is no constitutional right to appeal at public expense in civil cases in which
             only     property      or   financial       interests    are      threatened.      Where     there    is   no
             constitutional or statutory right to counsel at public expense and where there is no
             constitutional or statutory right to a waiver of fees and payment of costs, there is
             no right, simply because of the fact of indigency, to appointment of counsel on
             appeal or to waiver of fees and payment of costs.


Grove, 127 Wash. 2d at 240.


             The scope of public assistance in civil appeals is in reflected in RAP 15. 2, which governs


motions       for    indigency     and public assistance with appellate costs.               RAP 15. 2( a)   provides   that "[   a]




party seeking review in the Court of Appeals or the Supreme Court partially or wholly at public

expense must move               in the trial   court    for   an order of   indigency." As probate and trust matters do

not   fall   within    the   enumerated        list   of cases covered    by    RAP 15. 2( b)( 1),   RAP 15. 2( c) controls


Guy' s appeal. It provides that

              i] n   cases   not        by subsection ( b) of this rule, the trial court shall
                                    governed

             determine in written findings the indigency, if any, of the party seeking review.
             The party must demonstrate in the motion or the supporting affidavit that the

                                                                     11
No. 44244 -2 -II



          issues the party wants reviewed have probable merit and that the party has a
          constitutional or statutory right to review partially or wholly at public expense.

RAP 15. 2( c).


          Guy correctly argues that the trial court failed to make findings about his indigency or

lack thereof when denying his motion. The error is, however, harmless, given that Guy could not

have obtained review at public expense, because, as we discuss below, he lacked constitutional


or statutory authorization for assistance with his appeal.

          Guy does not have a statutory right to review at public expense. While Guy claims a

right to public assistance under RCW 11. 96A.200, that provision simply allows for an appeal in

trust   or estate matters;     it does   not provide a substantive right     to   public assistance.   Guy offers no

other code provision that might provide a right to public assistance, and research on the issue

discloses none that does.

          Nor does    Guy     have    a constitutional right   to   public assistance.   Guy' s motion for

indigency     alleged     that "[   his] inheritance was stolen by the Personal Representative /Trustee, who

converted     it to his   own use and retains     it." CP   at   905.   Guy thus alleged a deprivation of

property. Under Grove, Guy' s allegation of property deprivation by Gregg did not entitle him,

constitutionally, to review at public expense.

          Guy nevertheless argues that the constitution requires public assistance for his appeal for

two different reasons. First, he claims that inheritance is a fundamental right entitling him to

public assistance in obtaining his distributions from the trust. He cites In re Colbert' s Estate, 44
Mont. 259, 119 P. 791 ( 1911),            and claims it supports his argument. As Gregg correctly notes,

the passage Guy cites was a quote from the appellant' s brief in Colbert' s estate. The Colbert

court stated that inheritance was, in fact, a statutory right, and only discussed the constitution in

                                                               12
No. 44244 -2 -II



the context of an equal protection challenge to a statute that disinherited nonresident aliens. In re

Colbert' s Estate, 44 Mont. 259; see RCW 11. 04. 015.


            Guy also cites Boddie v. Connecticut, 401 U.S. 371, 91 S. Ct. 780, 28 L. Ed. 2d 113

 1971) and its progeny and claims that these cases show his entitlement to public assistance.

These cases hold that where the State monopolizes the means to alter fundamental human

relationships, it cannot deny an appellant access to the courts due to indigency. While Guy' s

appeal touches on family life, it does not involve a state monopoly on methods for altering

fundamental human relationships. Instead, it is, as discussed above, simply a dispute about

money. Guy cannot avail himself of the Boddie line of cases' mandatory waiver of appellate
        4
fees.


            The failure to allege a statutory or constitutional right to public assistance, as required by

RAP 15. 2( c),    necessitated denial of Guy' s motion for indigency, and we affirm the trial court' s

decision.


                                                   VII. RECUSAL


            Guy next argues that Judge Larkin erred in declining to recuse himself. Guy alleges that

several of the trial court' s rulings evidence bias against him. Again, we disagree and affirm the

trial court' s denial of his motion.


            Considerations of due process, the appearance of fairness, and judicial ethics require

impartial judges.      West, 162 Wash. App. at 136 -37. A judge who harbors bias against a party, or a


4Further, Boddie requires that the State monopolize the means to alter the liberty interest at issue.
Even if Guy' s right to receive inheritance were a fundamental liberty interest, parties need not
pass assets through probate. See Manary v. Anderson, 176 Wash. 2d 342, 353, 292 P.3d 96 ( 2013)
 discussing     nonprobate assets   that   pass   through   means other   than   wills).   Guy' s contention that
Washington has monopolized probate is thus irrelevant.

                                                            13
No. 44244 -2 -II



judge whose impartiality might reasonably be questioned, must recuse her or himself from

hearing      a matter.        West, 162 Wash. App. at 136 -37. However, we begin with the presumption that

a trial court acts " without bias or prejudice" and the party seeking recusal must " support the

claim with evidence of             the trial   court' s actual or potential   bias."   West, 162 Wash. App. at 136 -37.

We test whether a party' s allegations overcome the presumption of impartiality by looking to

whether a reasonable person who knew and understood all the relevant facts would believe the


judge might have a bias against the party. West, 162 Wash. App. at 137.

            Guy alleges that Judge Larkin demonstrated bias against him by denying motions that he

made and by assessing fees against him. While a pattern of erroneously denying motions might

indicate bias, trial court rulings " consistent with applicable law" show the opposite. State v.

Turner, 143 Wash. 2d 715, 728, 23 P.3d 499 ( 2001).                    We have already affirmed many of the rulings

Guy alleges justify recusal, including the fee awards related to the trust and estate litigation

through 2008, and our opinion here affirms the remainder. The trial court correctly applied the

law,   and we       find   no   bias in its decision to do so. We find no abuse of the trial judge' s discretion


in his decision not to recuse himself.


            VIII. MOTION TO RECUSE JUDGES ARMSTRONG, QUINN -BRINTNALL, AND PENOYAR


            Finally, Guy filed a motion with our court " to prevent repetition of 10 [ Court of Appeals]

lies   of   fact   and   to   recuse   the judges that filed those lies."     Spindle, Motion to Prevent Repetition,


supra. Our commissioner denied the motion to prevent the repetition of lies as we do not .

recognize such motions, but he stayed the decision on the motion for recusal until the panel that

would hear Guy' s second appeal was determined. July 23, 2013 Ruling by Commissioner

Schmidt, In         re   Estate of Mettle, No. 4244 -2 -II     at   1 ( Wash. Ct.   App.).   Because none of the judges




                                                                14
No. 44244 -2 -II



who sat to hear Guy' s first appeal took part in hearing this appeal, we deny his motion as moot.

Even if not moot, an objective look at the record does not show any bias on the part of Judge

Penoyar, the one judge from the original panel remaining on the bench at the time we heard

Guy' s appeal, and there is no cause to recuse him.

                                                 IX. ATTORNEY FEES


         As discussed, we have previously affirmed the trial court' s award of fees to the trust and

estate, and we      decline to   revisit   that decision despite   Guy' s   request   that we   do   so.   Guy also

seeks reversal of fees awarded by the trial court in the interim between his first and second

appeal, but we find no abuse of the trial court' s discretion and affirm the fee awards.


          In addition, Guy seeks fees on appeal. He appeared pro se and his suit has not benefitted

the estate. Accordingly, we reject his request for fees. In re Marriage ofBrown, 159 Wash. App.

at   938 -39; RAP 18. 1; RCW 11. 96A. 150( 1).          The trust and estate also seek fees based on RCW


11. 96A. 150( 1),    RAP 18. 1, and RAP 18. 9. Because we reject Guy' s claims, and because we do

not believe that his claims benefitted the trust or the estate, we award fees to the trust and estate.


As with our first opinion in this matter, we authorize the deduction of the fee award from any

distribution due to Guy.

                                                    CONCLUSION


          We find no abuse of discretion or error of law in the trial court' s decisions. We affirm its


orders and fee awards, deny Guy' s request for attorney fees on appeal, and grant the request of

the trust and estate for an award of attorney fees on appeal. The awards of attorney fees




                                                           15
No. 44244 - -II
          2



approved by this opinion may be deducted from any distribution due to Guy.

        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




HUNT, J.




MAxA,




                                              16